EXHIBIT 99.1 Arbor Realty Trust Reports First Quarter 2015 Results and Increases Common Stock Dividend by 15.4% First Quarter Highlights: - Net income of $15.0 million, or $0.30 per diluted common share - AFFO of $18.2 million, or $0.36 per diluted common share1 - Declares cash dividend on common stock of $0.15 per share, a 15.4% increase - Redeemed legacy CDOs I and II as well as CLO II; releasing approximately $30 million of cash equity previously held in these vehicles - Closed a fourth collateralized securitization vehicle totaling $300 million with improved borrowing costs - Improved funding sources by adding two warehouse facilities totaling $175 million used primarily for CDO/CLO redemptions - Recorded gains of $4.0 million from the sales of real estate assets - Earned $3.0 million from new equity investments in a residential mortgage banking business - Originated $210 million of new loans and acquired a $116 million defaulted first mortgage - GAAP book value per common share of $9.06 - Declares cash dividends on Series A, Series B and Series C preferred stock Recent Developments: - The $116 million defaulted first mortgage acquired in the first quarter of 2015 paid off in April 2015 resulting in the expected recognition of approximately $6.5 million of income in the second quarter of 2015 Uniondale, NY, May 1, 2015 Arbor Realty Trust, Inc. (NYSE: ABR), today announced financial results for the first quarter ended March 31, 2015.Arbor reported net income for the quarter of $15.0 million, or $0.30 per diluted common share, compared to $5.9 million, or $0.12 per diluted common share for the quarter ended March 31, 2014. Adjusted funds from operations (“AFFO”) for the quarter was $18.2 million, or $0.36 per diluted common share, compared to $7.9 million, or $0.16 per diluted common share for the quarter ended March 31, 2014.1 Arbor Realty Trust Reports First Quarter 2015 Results and Increases Common Stock Dividend by 15.4% May 1, 2015
